Name: 1999/696/EC: Commission Decision of 11 October 1999 recognising the fully operational character of the database of Northern Ireland for bovine animals (notified under document number C(1999) 3224) (Text with EEA relevance) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  information technology and data processing;  regions of EU Member States
 Date Published: 1999-10-26

 Avis juridique important|31999D06961999/696/EC: Commission Decision of 11 October 1999 recognising the fully operational character of the database of Northern Ireland for bovine animals (notified under document number C(1999) 3224) (Text with EEA relevance) (Only the English text is authentic) Official Journal L 275 , 26/10/1999 P. 0032 - 0032COMMISSION DECISIONof 11 October 1999recognising the fully operational character of the database of Northern Ireland for bovine animals(notified under document number C(1999) 3224)(Only the English text is authentic)(Text with EEA relevance)(1999/696/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products(1), and in particular Article 6(3), first indent,Having regard to the request submitted by the United Kingdom,(1) Whereas on 25 March 1999 the British authorities submitted to the Commission a request asking for recognition of the fully operational character of the database of Northern Ireland that forms part of the system for the identification and registration of bovine animals in Northern Ireland; whereas this request was accompanied by appropriate information that was updated on 6 May 1999;(2) Whereas Northern Ireland's authorities have undertaken the commitment to improve the reliability of this database by ensuring in particular that (i) the competent authority shall take measures as to be able to correct promptly any errors or deficiencies which could be detected automatically or following the appropriate on-the-spot inspections, (ii) the delays for notification of movements, births and deaths shall be properly implemented to comply with current EU legislation and with regard to movement notification to introduce measures improving the reliability of the data-recording, (iii) the competent authority shall take measures to improve the procedures involved as regards replacement eartags, notably distribution delays and traceability, (iv) the competent authority shall take measures to improve the authentication and validation procedure of passports and (v) the competent authority shall take measures to improve the security conditions provided for the contingency database; whereas, in addition, Northern Ireland's authorities have undertaken the commitment to modify their current provisions regarding notification of the status of the premium as to comply with the provisions of Commission Regulation (EC) No 2629/97 of 29 December 1997 laying down detailed rules for the implementation of Council Regulation (EC) No 820/97 as regards eartags, holding registers and passports in the framework of the system of identification and registration of bovine animals(2), as last amended by Commission Regulation (EC) No 1663/1999(3); whereas Northern Ireland's authorities have undertaken the commitment to implement those improvement measures at the latest by 31 October 1999; whereas Northern Ireland's authorities have undertaken the commitment to inform the Commission in the event of any problems occurring during the implementation period of the abovementioned measures;(3) Whereas in view of the evaluation of the situation in Northern Ireland, it is appropriate to recognise the fully operational character of the database for bovine animals,HAS ADOPTED THIS DECISION:Article 1Northern Ireland's database for bovine animals is recognised as fully operational from 1 November 1999.Article 2This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 11 October 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 117, 7.5.1997, p. 1.(2) OJ L 354, 29.12.1997, p. 19.(3) OJ L 197, 29.7.1999, p. 27.